DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.
Response to Amendment
This action is in response to the amendment filed on 01/12/2021.  In the amendment, claims 1-3, 7-8, 10, 12 and 22 have been amended, claims 25-26 have been newly added, and claims 1-4, 6-8, 10-17, and 21-26 are pending for examination. 
Response to Arguments
Applicant's arguments filed 01/12/21 have been fully considered but they are not persuasive. In regards to claim 1, applicant argues that the prior art fails to teach that the tendon is severed “by pinching the portion of the tendon between a distal edge of the cutter and a proximal edge of the stripping tube”. Examiner stands with the previous/current rejections because Majleesi indeed discloses the cutting device is fully capable of sever the tendon by pinching the tendon between the distal edge of the cutter and the proximal edge of the stripping tube (see the updated rejection to claim 1 below). Furthermore, applicant argues that the prior art Majleesi fails to teach the limitation “an outer diameter of the stripping tube is tapered such that the outer diameter of the stripping tube gradually reduces toward the distal end of the shaft”. The Examiner also disagrees with this argument because according to Fig. 3 of Majleesi or Capture 3 of this office action, the stripping tube is facing the distal end of the shaft. And the .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently, there is no claim being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 26 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. claim 26, the limitations “the outer diameter of the cutter is substantially the same AND smaller than the inner diameter of the stripping tube” render the claim indefinite because it is unclear how the outer diameter of the cutter is both the same AND smaller than the inner diameter of the stripping tube. For the purpose of examination, the examiner would treat this limitation as the outer diameter of the cutter is smaller than the inner diameter of the stripping tube.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-11, and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majleesi (US20070100359), herein “Majleesi”.
Re. claim 1, Majleesi discloses a surgical device (Figs. 1-4), comprising: 
a shaft 1 including a stripping tube (See Capture 1 below) adjacent a distal end of the shaft (See Capture 1), wherein the stripping tube includes a window (See Capture 1) permitting a portion of a tendon to enter the stripping tube (See Capture 2), wherein the shaft includes a cutout proximal of the window and configured such that that the portion of the tendon exits the shaft by extending through the cutout (cutout as shown in Capture 2 is fully capable of allowing the portion of the tendon to exit); and 
a cutter 2 (Fig. 2 or Capture 2) moveable distally toward the distal end of the stripping tube to sever the tendon such that the portion of the tendon extending through the cutout is separated from a remainder of the tendon by pinching the portion of the tendon between a distal edge of the cutter and proximal edge of the stripping tube ([0019], Fig. 2 or Capture 2, the inner cutting device 2 is inserted through the shaft 1 and toward distal end to server the tendon, and wherein the proximal edge of the stripping tube is fully capable of assisting the distal edge of the cutter 2 to hold the tendon in place so that the cutter 2 can pinch/sever/cut the tendon).

    PNG
    media_image1.png
    351
    546
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    297
    584
    media_image2.png
    Greyscale

Re. claim 2, Majleesi discloses wherein
an outer diameter of the striping tube is tapered such that the outer diameter of the stripping tube gradually reduces toward the distal end of the shaft (See Capture 3 below).

    PNG
    media_image3.png
    386
    534
    media_image3.png
    Greyscale

Re. claim 3, Majleesi discloses wherein a distal edge of the stripping tube comprises a plurality of serrations 5 (See Fig. 10, [0020]).  
Re. claim 4, Majleesi discloses wherein an inner diameter of the stripping tube intersects a central axis of the shaft such that the inner diameter of the stripping tube is circular in cross-section (See Capture 5 below).

    PNG
    media_image4.png
    383
    654
    media_image4.png
    Greyscale

Re. claim 10, Majleesi discloses wherein the proximal edge of the stripping tube is tapered (See Capture 7) and the distal edge of the cutter 3 is tapered (cutter 3 has a pointy tip [0019]; therefore it must be tapered. See Fig. 4).

    PNG
    media_image5.png
    336
    588
    media_image5.png
    Greyscale

Re. claim 11, Majleesi discloses wherein the distal edge of the cutter includes at least one serration ([0019], pointed tip 4 of the distal edge of the cutter is considered a single serration).
Re. claim 21, Majleesi discloses wherein: the distal end of the shaft is coextensive with a distal edge of the stripping tube (See Capture 2 or FIG. 4 shows that the stripping tube is an extending portion of the shaft 1; therefore, they are coextensive), and the window is defined by the distal edge of the stripping tube (window is the opening at the distal edge/end of the stripping tube).
Re. claim 22, Majleesi further discloses wherein the proximal edge of the stripping tube is defined by a distal edge of the cutout (See Captures 2 and 6 above, the proximal edge of the stripping tube is defined by a distal edge of the cutout).
Re. claim 23, Majleesi further discloses wherein: 
the surgical device is configured such that the portion of the tendon enters the stripping tube in a direction substantially parallel to a central axis of the shaft (See Captures 2 or Fig. 4, the tissue enters the window of the stripping tube in a direction parallel to the central axis of the shaft), and 
the surgical device is configured such that the portion of the tendon exits the shaft by extending through the cutout in a direction non-parallel to the central axis of the shaft (See Capture 2 or Fig. 4, the portion of the tissue exits the shaft by extending through the cutout in a non-parallel to the central axis of the shaft).
Re. claim 24, Majleesi further discloses, wherein: 
a distal edge of the stripping tube coextensive with a distal end of the shaft defines the window (See Capture 2 above, the distal edge of the stripping tube is extended from the distal end of the shaft meaning that they are coextensive between each other, and defines the window) , and 
a superior surface of the shaft defines the cutout (See Capture 2 above, the cutout is an opening on the surface of the shaft).
Re. claim 25, Majleesi further discloses, wherein the outer diameter of the stripping tube is tapered such that a distal edge of the stripping tube is a sharp edge. (Fig. 10, the distal edge of the striping tube is serrated and appears to be pointy and sharp).
Re. claim 26, Majleesi further discloses, wherein: 
an outer diameter of the cutter is substantially the same as an inner diameter of the stripping tube, and the outer diameter of the cutter is smaller than the inner diameter of the stripping tube to permit movement of the cutter within the stripping tube (Capture 1 shows the inner diameter of the stripping tube is much larger than the outer diameter of the shaft).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Majleesi in view of Truckai et al., (US20150105791), herein “Truckai”.
Re. claim 6, Majleesi discloses the surgical device having the cutter, but is silent about the cutter is disposed circumferentially.
However, Truckai teaches a similar device having an outer sleeve that includes a cutout and a rotatable inner cutting sleeve in order to enhance cutting or resection of tissue by the inner cutting sleeve as it is reciprocated ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the inner cutter of Majleesi’s device with the inner cutting sleeve as suggested and taught by Truckai, which is capable of rotating in order to enhance cutting tissue as it is reciprocated.
Re. claim 7, Truckai further teaches wherein the distal end of the cutter 125 includes a frustoconical recess (See fig. 4 or Capture 8 below).

    PNG
    media_image6.png
    496
    624
    media_image6.png
    Greyscale

Re. claim 8, Truckai further teaches wherein the distal end of the cutter is tapered (See Capture 8 or Fig. 4, the cutting distal edge 126 is proximally tapered in the inner surface to form the recess).
Re. claim 13, Majleesi further discloses that the cutter and the outer sleeve includes the stripping tube, but Majleesi is silent about the cutter shares the same common axis with the stripping tube.
However, Truckai teaches a similar device having an outer sleeve that includes a cutout and a rotatable inner cutting sleeve in order to enhance cutting or resection of tissue by the inner cutting sleeve as it is reciprocated or otherwise moved past the cutting window ([0005]), wherein the inner cutting sleeve shares a common axis with the outer sleeve (See Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the inner cutter of Majleesi’s device with the inner cutting sleeve as suggested and taught by Truckai, which is capable of rotating in order to enhance cutting tissue as it is reciprocated.
Re. claim 14, Truckai further teaches wherein the cutter 125 is configured to rotate about the common axis as the cutter moves axially relative outer sleeve ([0005], inner cutter is configured to rotate relative to the cutout of the outer shaft). Therefore, combination of Majleesi and Truckai discloses the cutter rotates about the common axis of the outer sleeve that includes the stripping tube.
Re. claim 15, Truckai further teaches wherein the outer sleeve rotate about the common axis as the stripping tube moves axially relative to the cutter (since the outer sleeve and inner tubular cutter share a common axis, they must move relative to each other ([0005]). Therefore the outer sleeve must rotate and move in the same manner relative to the inner tubular cutter). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Majleesi in view of Adams et al., (US20170027611A1), herein “Adams”.
Re. claim 12, Majleesi discloses the cutter having a serration, but is silent about wherein the at least one serration is a single serration substantially symmetrical about a 
However, Adams teaches a similar device having an outer sleeve and movable and rotatable inner cutter wherein the inner cutter includes a single serrated tooth 1915 (as shown below Fig. 19E, a single serration 1915 that is symmetrical about a centerline of the device) in order to sever the tissue ([0169]-[170]). Furthermore, the single serrated tooth 1915 can be rotated to cut the tissue to minimize trauma to the tissue ([0167]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the inner cutter of Majleesi’s device with the inner cutter that has a rotatable single serrated tooth as suggested and taught by Adams in order to cut the tissue with minimum trauma.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Majleesi in view of Carrillo, Jr. et al., (US20110224575A1), herein “Carrillo, Jr.”.
Re. claim 13, Majleesi discloses that the cutter and the outer sleeve includes the stripping tube, but Majleesi is silent about the cutter shares the same common axis with the stripping tube.
However, Carrillo, Jr. teaches a similar device having an outer sleeve and a movable inner needle/cutter wherein the inner cutter shares the same common axis with the outer sleeve. The advancement of Carrillo, Jr’s device is its rotating mechanism between the outer sleeve and the inner needle/cutter wherein the rotating mechanism help to avoid rotating the entire device which may cause pain and injury during the medical procedure ([0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cutter of the Majleesi with the movable inner cutter as suggested or taught by Carrillo, Jr., for the purpose of avoiding rotating the entire device which may cause pain an injury during the medical procedure to remove and harvest veins.  
Re. claim 14, Carrillo, Jr. further teaches wherein the cutter is configured to rotate about the common axis as the cutter moves axially relative stripping tube ([0018], lin. 17-20, the needle/cutter 202 is rotated into and out of the outer shaft 206 via the engagement between the pin 220 and the helical slot 218 which means that the needle rotates about the common axis and moves axially (proximally and distally) into and out of the outer shaft). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cutter of the Majleesi with the movable inner cutter as suggested or taught by Carrillo, Jr., for the purpose of avoiding rotating the entire device which may cause pain an injury during the medical procedure to remove and harvest veins.
Re. claim 15, Carrillo, Jr. further teaches wherein the stripping tube is configured to rotate about the common axis as the stripping tube moves axially relative to the cutter ([0018], lin. 21-25, the outer shaft 206 is moved between an engaged or disengaged positions where the pin 220 engages/dis-engages the helical slot 218. Since there shaft and the needle/cutter share a common axis and they are both moved by the engagement between the pin 220 and the helical slot 218, the shaft must rotate and move in the same manner relative to the cutter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cutter of the Majleesi with the movable inner cutter as suggested or taught by Carrillo, Jr., for the purpose of avoiding rotating the entire device which may cause pain an injury during the medical procedure to remove and harvest veins.
Re. claim 16, Carrillo, Jr. further teaches wherein the cutter includes a helical slot (helical slot 218) receiving a pin (pin 220, Fig. 2), the pin and helical slot interacting such that axial movement of the cutter results in rotation of the cutter ([0018], lin. 4-14, the needle/cutter 202 contains a helical slot 218, and the outer shaft 206 houses a pawl 202; lin. 17-20, the needle 202 is rotated into and out of the outer shaft 206 via the engagement between the pin 220 and the helical slot 218, meaning that the needle rotates axially into and out of the outer shaft). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cutter of the Majleesi with the movable inner cutter having a helical slot 218 that receiving a pin 220 as suggested or taught by Carrillo, Jr., so that the inner cutter could rotate axially within the outer sleeve 206 of avoiding rotating the entire device which may cause pain an injury during the medical procedure to remove and harvest veins.

    PNG
    media_image7.png
    310
    670
    media_image7.png
    Greyscale

Re. claim 17, Carrillo, Jr. further teaches a handle (handle 330 -Fig. 3) and a trigger (actuator 318) adjacent to the handle, the trigger coupled to the cutter such that activation of the trigger causes the cutter or the stripping tube to move distally relative to the stripping tube or cutter ([0020], lin. 4-6, actuator 318 applies an axially directed force proximally and distally to the inner cutter 202), respectively; and a lock assembly configured to selectively prevent activation of the trigger ([0020], lin. 13-14, the actuator 318 could include any known locking mechanism to maintain the actuator in a desire position, meaning it could perform a selectively prevent activation of the actuator). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Majleesi to include a handle, a trigger, and a locking mechanism as suggested or taught by Carrillo, Jr., so that the handle and trigger could provide a force to the outer shaft and inner cutter between the engaged and disengaged positions and maintain a desired position of the trigger during the medical procedure to remove and harvest veins.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 12, 2021